People v Thomas (2021 NY Slip Op 02923)





People v Thomas


2021 NY Slip Op 02923


Decided on May 7, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


406 KA 19-01737

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vLEON THOMAS, DEFENDANT-APPELLANT. 


GREEN & BRENNECK, SYRACUSE (MELISSA K. SWARTZ OF COUNSEL), FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (KENNETH H. TYLER, JR., OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (Thomas J. Miller, J.), rendered May 14, 2019. The judgment convicted defendant, upon a plea of guilty, of attempted murder in the second degree (two counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of two counts of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]). The People correctly concede that defendant did not validly waive his right to appeal (see People v Thomas, 34 NY3d 545, 565-566 [2019], cert denied — US &mdash, 140 S Ct 2634 [2020]). Contrary to defendant's contention, however, the sentence is not unduly harsh or severe. In that regard, we note that any psychosis or other mental disturbance that defendant was experiencing during the underlying criminal episode was induced by his voluntary ingestion of illegal drugs. Finally, we are "compelled to emphasize once again" that, contrary to the People's assertion, a criminal defendant need not show extraordinary circumstances or an abuse of discretion by the sentencing court in order to obtain a sentence reduction under CPL 470.15 (6) (b) (People v Cutaia, 167 AD3d 1534, 1535 [4th Dept 2018], lv denied 33 NY3d 947 [2019]).
Entered: May 7, 2021
Mark W. Bennett
Clerk of the Court